Citation Nr: 1338114	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  08-30 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for left carpal tunnel syndrome, including as secondary to service-connected right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1979 to November 2003.  

In February 2012, service connection for left carpal tunnel syndrome came before the Board on appeal from a December 2007 rating decision of the RO in Waco, Texas.  

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Order, the Court endorsed a February 2013 joint motion for partial remand (JMR), vacated the portion of a February 2012 Board decision that denied service connection for left carpal tunnel syndrome, and remanded the matter for compliance with the instructions in the joint motion.

In the February 2012 decision, the Board also denied increased disability ratings for right carpal tunnel syndrome and folliculitis.  The February 2013 JMR and March 2013 Court order did not disturb those denials; those issues are not before the Board.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board must remand this case to comply with the terms of the February 2013 JMR.  The JMR indicated that the parties agreed that a September 2007 VA medical opinion was inadequate for failing to support its secondary service connection conclusion (that the left carpal tunnel syndrome was not secondary to service-connected right carpal tunnel syndrome) with a rationale.  See Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  The JMR agreed that the Board must obtain a new medical opinion on the secondary questions of whether the left carpal tunnel syndrome was caused or aggravated by the service-connected right carpal tunnel syndrome.  The September 2007 VA examination did not evaluate the left carpal tunnel syndrome on a direct basis.  The Board remands to obtain a VA examination and opinion.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).

Accordingly, the issue of service connection for left carpal tunnel syndrome, to include as secondary to right carpal tunnel syndrome, is REMANDED for the following action: 

1.  Schedule the Veteran for an appropriate VA examination to obtain opinions as to the following questions: 

a) Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that left carpal tunnel syndrome had its onset during service or is otherwise related to the Veteran's military service? 

b) Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected right carpal tunnel syndrome caused the Veteran's left carpal tunnel syndrome? 

c) Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected right carpal tunnel syndrome aggravated (i.e., permanently worsened in severity beyond the normal progression) the Veteran's left carpal tunnel syndrome?  

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level 

of severity of the nonservice-connected condition before the onset of aggravation and the degree of additional disability resulting from the aggravation. 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation or aggravation as to find against causation or aggravation.

The claims folder should be made available to and reviewed by the examiner.  The examiner should provide the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason why.

2.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of the claim.  38 C.F.R. § 3.655 (2013).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

